internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b9 - plr-112708-03 date date legend grantor law firm date trust stock dollar_figurex year date date dear this is in response to your letter dated date submitted by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of grantor’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows grantor’s business partner arranged for law firm to create two irrevocable trusts one for himself the other for grantor on date grantor signed trust which he funded with stock valued at dollar_figurex article first of trust provides that the trustees in their discretion may make distributions from time to time to one or more members of the beneficial class consisting of grantor's issue article second provides that whenever neither grantor nor the grantor's spouse is living or if earlier whenever a majority of the trustees determine that maintenance of plr-112708-03 the trust property as a single fund is no longer necessary or desirable the trustees may divide the remaining trust property if any among the issue of grantor then living if any in shares determined by right of representation the trustees will hold and dispose_of the share of each person the principal beneficiary as a separate trust for his benefit article second paragraph a provides that during the life of the principal beneficiary the trustees as they deem advisable may make distributions to one or more members of the class consisting of the principal beneficiary and his issue article second paragraph b provides that the principal beneficiary may appoint at his death part or all of the property then remaining to or for or in trust for any one or more of the grantor's issue and part of the property not exceeding one-half to or for or in trust for his spouse however no property may be appointed to the principal beneficiary his estate his creditors or creditors of his estate this power_of_appointment may be exercised only by a will that explicitly refers to such power and expressly exercises it and any trust property not effectively appointed by the principal beneficiary is to be held and disposed as provided in paragraph c article second paragraph c provides that except as provided in paragraph b above if the principal beneficiary dies while any property is still held in his trust then the trustee is to divide any remaining property among the principal beneficiary's then living issue if any and if none among the then living issue of the principal beneficiary's nearest ancestor who is a descendant of grantor and who has issue then living and if none among grantor's then living issue if any in shares determined by right of representation in year grantor engaged law firm to assist with his estate_planning law firm subsequently discovered that no gift_tax_return had been filed for the date transfer law firm then requested that grantor’s accountant prepare gift_tax returns reporting grantor’s transfer to trust for grantor and his spouse who had decided to split the gift_for gift_tax purposes because of a substantial growth in the assets of trust since the initial funding a late allocation of gst_exemption was not made the gift_tax returns for the date transfer were filed on date after grantor’s death on date his spouse who is also the executor of his estate engaged law firm to assist her with the administration of grantor's estate over the course of the estate administration law firm advised grantor's spouse of the ability to seek an extension of time to allocate grantor's gst_exemption to the date transfer to trust grantor’s estate has requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate grantor’s gst_exemption to the date transfer to trust using the asset values as of the date of the transfer sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-112708-03 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-112708-03 in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor’s estate is granted an extension of time of days from the date of this letter to make an allocation of grantor’s available gst tax exemption with respect to the date transfer to trust the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated to trust the allocation should be made on supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-112708-03 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
